Citation Nr: 1039541	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-33 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for Achilles tendonitis of 
the right ankle.

4.  Entitlement to service connection for Achilles tendonitis of 
the left ankle.

5.  Entitlement to service connection for a tumor of the left 
axillary region.

6.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1974 and 
from November 1977 to July 1981.  The Veteran's DD Form 214 
reflects that he had another period of service from July 1981 to 
May 1982, when he was discharged under Other Than Honorable 
conditions.  In a June 1983 administrative decision, the RO 
determined that the Veteran's period of service after October 31, 
1981 was dishonorable for VA purposes and is a bar to the receipt 
of VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A cervical spine disorder, to include degenerative disc 
disease, is not shown to be related to a disease or injury in 
service.

2.  The Veteran does not have headaches that are related to 
active service.

3.  The Veteran does not have Achilles tendonitis of the right 
ankle that is related to active service.

4.  The Veteran does not have Achilles tendonitis of the left 
ankle that is related to active service.

5.  The Veteran does not have a tumor of the left axillary region 
that is related to active service.

6.  The Veteran does not have a left leg disorder that is related 
to active service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have been 
incurred in service.  §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.309 
(2010).

2.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).
  
3.  Achilles tendonitis of the right ankle was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2010).

4.  Achilles tendonitis of the left ankle was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2010).

5.  A tumor of the left axillary region was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2010).

6.  A left leg disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent letters in December 2005 and May 2006 
that fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate the 
claims and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the May 2006 letter 
informed the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence need to substantiate the claims 
and as warranted by law, affording VA examinations.  The Veteran 
was afforded a VA examination in conjunction with his claim for a 
cervical spine disorder.  Solicitation of a medical opinion is 
not necessary in connection with the claims for service 
connection for headaches, Achilles tendonitis of the right and 
left ankles, a tumor of the left axillary region and a left leg 
disorder.  First, there is no competent evidence of a current 
tumor disability of the left axillary region.  See 38 C.F.R. § 
3.159(c)(4)(A).  Second, there is also no competent evidence 
indicating that either headaches, Achilles tendonitis of the 
right and left ankles and a left leg disorder may be associated 
with an established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4)(C); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by the Board 
reaching a decision on the claims at this time.

Service Connection -- Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§3.307(a), 3.309(a).

Factual Background

The Veteran contends that his claimed disabilities are related to 
his military service.  In particular, he alleges that he suffered 
a fracture to his cervical spine during a motorcycle accident in 
1978 and that he currently suffers from a cervical spine 
disability and headaches related to his cervical spine 
disability.

The Veteran's service treatment records show that the Veteran was 
involved in a motorcycle accident in November 1978.  He reported 
that he had loss of consciousness for approximately 5 to 10 
minutes.  He rode his bike to Jacksonville where he called his 
wife and she took him to the emergency room where he complained 
of neck pain.  There was no nausea, vomiting, diarrhea or 
lethargy.  His past medical history and review of systems were 
noncontributory.  X-rays were negative for a fracture.  He was 
diagnosed with concussion and cervical strain.  In a follow-up 
treatment report in December 1978, the Veteran reported that he 
continued to have difficulty with his neck.  An orthopedic 
consultation conducted in January 1979 documented complaints of 
residual neck pain.  X-rays of the cervical spine were normal 
except for some early osteophyte changes at C5-6 which were noted 
to be compatible with old trauma.  The diagnosis was cervical 
sprain.  The Veteran's June 1981 separation examination was 
silent as to any complaints or diagnoses of neck symptomatology 
or disease.  The service treatment records do not show any 
findings, complaint or treatment pertaining to headaches, right 
or left ankles, tumor of the left axillary region, or the left 
leg.  

In an August 2004 VA outpatient treatment report, the Veteran 
complained of pain in the heels that started about six months ago 
and of headaches.  He reported a history of fractured vertebrae 
secondary to a motor cycle accident in 1979.  He stated that over 
the past five years he has been having headaches come on 
spontaneously with no precipitating factor.  He also complained 
of foot pain mainly in the Achilles area which gets stiff 
especially in the early mornings making dosiflexion of the foot 
very painful.  He was diagnosed as having Achilles tendonitis, 
osteoarthritis and headaches.

In an October 2004 outpatient treatment report, the Veteran 
complained of pain in the neck area which he alleged was due to 
an old motor vehicle accident in 1978.  He reported that he had 
suffered a vertebral fracture at that time.  The examiner also 
noted that the Veteran had a bullet in the neck area close to his 
vertebrae from a gunshot wound in 1993.  The Veteran also 
complained of tendonitis of the bilateral feet which had been 
bothering him for the past six months.  The diagnoses included 
degenerative joint disease of the neck and tendonitis of 
tendoachilles.  

In a November 2004 VA outpatient treatment report, it was noted 
that the Veteran had lump in his armpit for the past 10 years.  
He reported that there was no major change in size/appearance of 
the lump but it sometimes makes him feel heavy and there was pain 
in the site.  The assessment was questionable lipoma of the left 
armpit.  The examiner ordered a CT scan for evaluation of the 
lump.  
 
In a February 2005 VA treatment report, it was noted that a CT 
scan of an armpit lump was likely fatty tissue with no need of 
any surgical intervention unless the Veteran noticed any changes 
in size or appearance. 
 
An August 2005 VA outpatient treatment report documents the 
Veteran's complaints of chronic left armpit pain.  It was noted 
that a CT performed in the past showed asymmetric fatty tissue 
spot.  The Veteran denied any worsening or change in lump size.  
Examination revealed a very small 5 mm gland which was palpable 
in the left armpit.  The gland was mobile, non-tender and no 
signs of infection were noted.  No other lymph nodes or 
adenopathy were noted.  The assessments included left armpit pain 
and degenerative joint disease of the cervical spine.       

In a May 2006 VA outpatient treatment report, the assessment 
included pain in the left shoulder joint/armpit, with no new 
problems and with a CT scan in the past without any pathologies 
seen.

Records from the Social Security Administration (SSA) found the 
Veteran disabled since July 1994 due to late effects of 
cerebrovascular accident.  In a July 2005 report from the North 
Carolina Department of Health and Human Services, it was noted 
that in 1994, the Veteran suffered a stroke while driving and as 
a result, suffered many injuries.  The injuries included several 
fractures.

On VA examination of the spine in November 2006, the Veteran was 
diagnosed with cervical spine mild degenerative disc disease of 
C7-T1 with narrowing, sclerosis and lipping on x-ray in 2004.  
Other diagnoses included cervical strain in military service 
after motorcycle accident and cervical spasms in military 
service.  The examiner noted that x-rays conducted during the 
Veteran's military service were negative for a fracture after a 
motorcycle accident in 1978.  The examiner emphasized that while 
the service treatment records did find early osteophytic changes 
at C5-6 about two months after the accident, this was determined 
to be from an old accident.  Furthermore, the changes were at a 
different level that what the current cervical spine films 
showed.  Moreover, the examiner stated that the Veteran was in a 
truck accident in 1994 and suffered multiple trauma.  It was also 
noted that he suffered a post-service bullet injury to his left 
neck.  The examiner emphasized that there were no records in 
between the notes from the 1970's to 2004 pertaining to the 
cervical spine.  Therefore, the examiner would have to resort to 
mere speculation to determine the etiology of the current 
findings on cervical spine x-ray and the relationship to the 
findings noted during service.

On VA neurological examination in November 2006, the Veteran was 
diagnosed as having right hemiparesis and left femur fracture 
from a motorcycle accident in 1993, now with poor jogging and 
mild delay in intellectual responses.  The examiner noted that 
there were no significant headaches.  The Veteran was also 
diagnosed with a bullet wound to the neck, in 1993, with no 
significant deficits. 

Analysis

Cervical Spine

Based on a review of the foregoing evidence, and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for cervical spine disorder.  

In this case, the evidence shows a current diagnosis of 
degenerative disc disease of the cervical spine.   Although the 
Veteran asserts that his current neck pain can be attributed to 
the motorcycle accident in service, the record does not establish 
that he has the medical training necessary to offer competent 
opinions on matters of medical etiology.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Moreover, the probative medical 
evidence of record does not etiologically relate the Veteran's 
current cervical spine disorder to service.  The VA examiner 
found that it would be mere speculation to relate the Veteran's 
current cervical spine disorder to his military service.  Despite 
the Veteran's allegations of suffering a fracture to his spine, 
the examiner clarified that x-rays conducted during service did 
not reveal a fracture.  Significantly, the examiner also noted 
that the current x-rays of the cervical spine show degenerative 
changes at a different level than the level noted during service.  
Furthermore, the examiner noted that post-service, the Veteran 
had also suffered a truck accident in 1994 and a bullet injury to 
the neck.  Also, there is no evidence of arthritis of the 
cervical spine within one year following separation from service; 
service connection on a presumptive basis is also not warranted.  
As such, the Board finds that the medical evidence of record does 
not create a reasonable doubt that any current cervical spine 
disorder the Veteran has is related to active service.  Thus, the 
claim is denied.  

Headaches 

While the November 2006 VA examiner did not find any significant 
headaches on examination, VA treatment reports show that the 
Veteran was diagnosed with headaches in 2004.  Thus, the evidence 
shows that the Veteran currently suffers from headaches; however, 
there is no competent evidence that the headaches were manifested 
in service.  The service treatment records do not show treatment 
for headaches.  The first showing of headaches is in 2004, which 
is more than 20 years following his discharge from service.  This 
is evidence against the Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record does not 
contain any competent medical nexus opinion linking the Veteran's 
headaches to service.

Furthermore, it follows that since entitlement to service 
connection for a cervical spine disorder has been denied, a claim 
for headaches as secondary to a cervical spine disorder is moot.  
The Veteran's claim for service connection for headaches must be 
denied.

Achilles Tendonitis of the Right and Left Ankles

It is not in dispute that the Veteran has been diagnosed as 
having bilateral Achilles tendonitis; however, there is no 
competent evidence that a current disorder of either ankle was 
manifested in service.  The service treatment records do not show 
treatment for Achilles tendonitis of the either ankle.  The first 
showing of complaints of ankle pain is in 2004.  At that time, 
the Veteran reported the onset of heel pain six months prior to 
seeking treatment.  The fact that more than 20 years elapsed 
between service and his first post-service diagnosis of Achilles 
tendonitis weighs against the Veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).   Moreover, the record 
does not contain any competent medical nexus opinion linking 
Achilles tendonitis to service.  The claim must be denied.

Tumor, Left Axillary Region

The Board finds that service connection for a tumor of the left 
axillary region is not warranted.  The first element that must be 
satisfied in any service connection claim is a showing of a 
current disability.  In this case, while the Veteran complains of 
left armpit pain and of a small lump, there is no actual 
disability.  Significantly, CT scans of the left armpit have 
confirmed that there is no significant pathology.  Without 
objective evidence of a current disability, the Veteran's service 
connection claim for a tumor of the left axillary region must 
fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
addition, the Board notes that pain alone does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Accordingly, the preponderance of the evidence is 
against the claim for service connection for a tumor of the left 
axillary region. 

Left Leg Disorder

While current medical evidence of record indicates the Veteran 
suffers from residuals of a left femur fracture, it does not show 
that the claimed left leg disorder is related to active service.  
Service treatment records do not show that the Veteran had any 
complaint, treatment, or diagnosis of a left leg disorder during 
active service.  Furthermore, there is also no competent medical 
opinion establishing that the left femur fracture is related to 
military service.  In fact, the November 2006 examiner related to 
left femur fracture to a post-service motor vehicle accident.  
Thus, the claim must be denied.    

Conclusion

In connection with the claims, the Board also has considered the 
assertions the Veteran has advanced on appeal.  However, the 
Veteran cannot establish service connection claims on the basis 
of his assertions, alone.  While the Board does not doubt the 
sincerity of the Veteran's belief that his current cervical spine 
disorder, headaches, Achilles tendonitis of the right and left 
feet, a tumor of the axillary region and a left leg disorder are 
a result of active service, these claims turn on a medical matter 
-- the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals. See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the Veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Hence, his assertions in this regard simply do not 
constitute persuasive evidence in support of the claims for 
service connection.

For the foregoing reasons, the claims for service connection for 
a cervical spine disorder, headaches, Achilles tendonitis of the 
right and left ankles, a tumor of the left axillary region and a 
left leg disorder must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for headaches is denied.

Service connection for Achilles tendonitis of the right ankle is 
denied.

Service connection for Achilles tendonitis of the left ankle is 
denied.

Service connection for a tumor of the left axillary region is 
denied.

Service connection for a left leg disorder is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


